DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Response to Amendment
The amendment filed on April 6, 2022 cancelled claims 5 and 15.  Claims 1-4, 10 and 20 were amended and new claims 21 and 22 were added.  Thus, the currently pending claims addressed below are claims 1-4, 6-14, and 16-22.

Claim Scope
The following limitations found in claims 1, 10, and 20, as well as any dependent claims that attempt to further limit the following limitations, are considered optional and do not limit the scope of the claimed invention as per MPEP 2111.04 which states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. As the limitation only occurs “in a case of non-compliance” and non-compliance is not required to occur they are clearly optional limitations that are just suggested to occur.
in a case of non-compliance, derive one or more sets of suggested content based on the content of the candidate social media message and one or more individual unmet objectives, wherein the one or more individual unmet objectives comprise one or more individual selections/brand directives of the plurality of selections/brand directives that are not identified in the content according to a threshold
in the case of non-compliance, one or more user interface elements to access corresponding suggested content of the one or more derived sets of suggested phrases/content, respectively
While the examiner has applied art that discloses these limitations, the applied art was not required to reject the claims.

Claim Objections
Claims 1-4, and 6-9 are objected to because of the following informalities:  Independent claims 1 recite “the one or more derived sets of suggested phrases”.  However, the claim has never previously claimed “one or more derived sets of suggested phrases”.  As such, there is improper antecedent basis for the limitation. Claim 1 did “derive one or more sets of suggested content” and claim 4 indicates that “the one or more sets of suggested content includes suggestive phrases”.  As such, the examiner believes this to be merely a typographical error and that claim 1 was intended to recite “the one or more derived sets of suggested content”.  Dependent claims 2-4 and 6-9 are objected to by virtue of dependency on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amendment filed on April 6, 2022 has overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of Claims 1-9 and 20 raised in the Office Action dated December 7, 2021.  Thus, the rejection is hereby withdrawn. 

The amendment filed on April 6, 2022 has overcome the the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of Claims 1-20 raised in the Office Action dated December 7, 2021.  Thus, the rejection is hereby withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 10 and 20 recite: “individual compliance indicators for individual selections/brand directives of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s) that are identified in the content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s) that are identified in the content according to the threshold”.  One of ordinary skill in the art would not be able to determine the metes and bounds of this limitation because the first portion states generating for display “individual compliance indicators” that “include a particular visual indicator for the unmet objectives” “identified according to the threshold”. Which appears to state that unmet objectives based on the threshold are provided with a visual indicator.  Thus, all unmet objectives (according to the threshold) are provided with a visual indicator. However, the second portion appears to contradict the first because the other unmet objectives (according to the threshold) are not provided with a visual indicator.  As such, it is impossible to determine which unmet objectives are suppose to have visual indicators and which ones are not supposed to have visual indicators, because the determination of being unmet in both instances is based on the same threshold. The dependent claims fail to cure the deficiencies of the claim from which they depend and as such are rejected by virtue of dependency. The examiner considered raising a 35 USC 112, first paragraph rejection because he could not find support for some visual indicators being provided for unmet objectives/brand directives and not for other unmet objectives/brand directives when they are compared to the same threshold.  However, he believes the intent of the limitation is for there to be different criterion for unmet, some criterion which results in an indicator and other criterion that does not result in an indicator and that some type of typographical error resulted in the criterion being the same.   For the purpose of prosecuting the claims the examiner is going to interpret the limitation as “generate, for display on the user interface, a compliance visualization showing: individual compliance indicators for individual ones of the selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the at least one unmet objective or individual one(s) of the brand directives that are identified in the received content according to the threshold”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-22 are directed to a system and computer program products which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea in claims 1, 2, 4, 6, 10 and 20: 
display selectable objectives for an advertising campaign, the selectable objectives comprising a list of brand criteria/directives for including in the campaign, the brand criteria/directives including a goal, audience, a tone, and format for content used in the campaign; 
detecting/receiving selection, via the user interface, of a plurality of selections from the displayed selective objectives, the plurality of selections comprising selected brand criteria/directives;
display the selected brand directives/criteria;
receive content/a candidate social media message for the advertising campaign; 
generate, using algorithms, compliance data indicative of whether content of the received content/candidate social media message is compliant with the selected brand criteria/directives or not; and in a case of non-compliance, derive one or more sets of suggested content based on the content of the received content/candidate social media message and one or more individual unmet objectives, wherein the one or more individual unmet objectives comprise one or more individual selections of the plurality of selections/brand directives that are not identified in the content according to a threshold; and
generate a compliance visualization showing: individual compliance indicators for individual selections of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s)/ brand directives that are identified in the received content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s)/brand directives that are identified in the content according to the threshold; an aggregate compliance score based on a count of the individual selections/brand directives of the plurality of selections and at least one of: a count of the unmet objective(s), or a count of the individual selection(s)/brand directives that are identified in the content according to the threshold; and in the case of non-compliance, one or more elements to access corresponding suggested content of the one or more derived sets of suggested phrases, respectively.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales related activities or behavior. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a non-transitory storage medium, a computer program comprising a set of instructions, a processing device, a hardware processor, a user interface, and machine learning algorithms. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing using generic machine learning algorithms, communicating and displaying data in a generic user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory storage medium, a computer program comprising a set of instructions, a processing device, a hardware processor, a user interface, and machine learning algorithms to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from the applicant’s specification in paragraphs 14, 29, 58, 60-65); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if they were to be removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing, transmitting and/or presenting data:
display selectable objectives for an advertising campaign, the selectable objectives comprising a list of brand criteria/directives for including in the campaign, the brand criteria/directives including a goal, audience, a tone, and format for content used in the campaign; 
detecting/receiving selection, via the user interface, of a plurality of selections from the displayed selective objectives, the plurality of selections comprising selected brand criteria/directives;
display the selected brand directives/criteria;
receive content/a candidate social media message for the advertising campaign.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Dependent claims 3, 7-9, 11-14, 16-19, and 21-22 appear to merely further limit the abstract idea by performing the steps of: displaying a recommendation to publish the content which would be considered part of the abstract idea (claims 3 and 22); further limiting the brand criteria identified in the abstract idea which would be considered part of the abstract idea (claims 7, 8 and 9); further limiting the brand directives, the identification of the brand directives and the displayed indication of the brand directives identified in the abstract idea which would be considered part of the abstract idea (claims 11, 12, 13, and 14); generating and displaying a resonance score based on the identification of brand directives which would be considered part of the abstract idea (claim 16); displaying lists of suggested phrases which would be considered part of the abstract idea (claims 17 and 21); identifying a time for publishing the content based on the brand directives and displaying the content at the proper location at the identified time which would be considered part of the abstract idea (claim 18); further limit the displaying of brand directives and the received selections, the determination of directives in the content, and indication of the selected brand directives identified in the abstract idea which would be considered part of the abstract idea (claim 19); and further limiting the displaying and publishing which would be considered part of the abstract idea (claim 21). Thus, the claims are “directed to” an abstract idea and therefore only limit the application of the idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-4, 6-14, and 16-22 are not patent eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Calvo et al. (US Patent: 10,949,406) in further view of Mckee et al. (WO 2017062884).

Claims 1, 2, 4, 6, 10, 19 and 20:  Tao discloses a computer program stored on a non-transitory storage medium, the computer program comprising a set of instructions, when executed by a hardware processor cause the hardware processor to perform operations, a processing system for detecting compliance with brand directives comprising:
a processing device configured to cause the hardware processor (Paragraph 79) to: 
display selectable objectives for an advertising campaign on a user interface, the selectable objectives comprising a list of brand criteria/directives for including in the campaign, the brand criteria/directives including a goal, audience, a tone, and format for content used in the campaign; and detecting/receiving selection, via the user interface, of a plurality of selections from the displayed selective objectives, the plurality of selections comprising selected brand criteria/directives (Figures 10, 12, 18, 19;  Paragraph 97: a content-creation interface whereby the design engine can present candidate text elements in a menu (e.g., a drop-down menu from a text field, a pop-up window overlaid on a content-creation interface, etc.), receive a selection of a candidate text element via the content-creation interface, and selecting that candidate text element as the input text element; Paragraph 99: the content-creation process involves the design engine identifying one or more permissible font types, one or more permissible font styles, one or more permissible font sizes, one or more permissible font colors, etc.; Paragraph 100: the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; Paragraph 101: the design engine identifies one or more criteria with which the input graphic must comply, verifies compliance, and transmits prompts to the content-creation interface identifying different input graphics when the input graphics does not comply; Paragraph 102-103: the content-creation process involves identifying one or more additional elements to be displayed with the input graphic and input text such as logo content, additional images, other graphics; Paragraph 105: the content-creation process includes generating a combination of the permissible text features of the input text, the permissible visual features of the input graphic, and the identified additional elements (e.g., images or other graphics, logo content, etc.) for inclusion in the output branded design content, and arranges the layouts for one or more communication channels (e.g., layouts compliant with or suitable for email, different social media channels, banner ads on a website, etc.); Paragraph 106: the output branded design content can be modified by the design engine to comply with one or more personality attributes; Paragraph 108-110: the content creation process involves providing a preview of the output branded design content and allowing the user to make modification and edits to the output branded content design; Paragraph 125: the content-creation interface can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs; the digital graphic design computing system may then receive inputs from the user device, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs; Paragraph 164-165: identifying personality traits for the branded advertisement such as tone (funny vs serious, edgy vs conservative, aggressive vs passive); themes (modern vs traditional, intellectual vs physical) and audience (individual vs team-oriented, older vs younger, and outgoing vs introverted) the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; Paragraph 177-183: the user can provide an indication of other targeting parameters include communication channel selection (audience) and user specified purpose (goal); Paragraph 190: objective/goal - the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for informational purposes); the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for branding purposes (e.g., developing brand awareness or affinity)); 
display the selected brand directives/criteria on the user interface (Figure 4, items 412 and 414: generating and outputting output design content; Figures 23-28: output designs that include the selected brand directives; Paragraph 108: preview section of the content-creation interface);
receive content/a candidate social media message for the advertising campaign (Paragraph 108: user submits a modification to the branded design content; Paragraph 177 and 182: user identifies social media feed as the communication channel); 
use machine learning algorithms (Paragraph 183, 203, and 207: machine-learning models) to:
generate compliance data indicative of whether content of the received content/candidate social media message is compliant with the selected brand criteria/directives or not (Paragraph 183: if a user-specified purpose is “convey information,” a machine-learning model that is trained to score text, graphics, or both on their suitability for conveying information could be applied to the content elements. Content elements having higher “convey information” scores could be grouped together when building a wireframe; Paragraph 203-204; determine which of the brand directives are contained in the content and if any of the constraints have been violated; Paragraph 207: a design-quality model is a neural network or other machine learning model that has been trained, using suitable training examples, to recognize compliance with one or more design rules and/or deviation from one or more design rules; Paragraph 210: the design-quality model can be trained to identify contributors to a quality score and output a set of individual quality scores based on different visual features of an initial branded design content item; an overall quality score can be computed from a combination of these quality scores (e.g., a sum or weighted sum of the individual quality scores); and
in a case of non-compliance, derive one or more sets of suggested content based on the content of the received content/candidate social media message and one or more individual unmet objectives, wherein the one or more individual unmet objectives comprise one or more individual selections of the plurality of selections/brand directives that are not identified in the content according to a threshold (Paragraph 208: If a quality score generated by applying the trained design-quality model to the initial branded design content is below a threshold quality score, the design engine can perform one or more remedial actions include selecting a different layout, building a different wireframe having a different layout, modifying one or more stylizations applied to the branded design content, modifying a brand volume, modifying a text feature while remaining compliant with constraints of the brand profile, modifying a visual feature while remaining compliant with constraints of the brand profile, etc; Paragraph 210: if the overall quality score is less than a threshold quality score, the design engine can identify which of the individual quality scores are lower than other individual quality scores (e.g., by sorting the individual quality scores or weighted quality scores in order of magnitude) and select a remedial action based on which of the individual quality scores is lowest or sufficiently low);
generate, for display on the user interface, a compliance visualization showing:
individual compliance indicators for individual selections of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s)/ brand directives that are identified in the received content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s)/brand directives that are identified in the content according to the threshold; 
an aggregate compliance score based on a count of the individual selections/brand directives of the plurality of selections and at least one of: a count of the unmet objective(s), or a count of the individual selection(s)/brand directives that are identified in the content according to the threshold; and 
in the case of non-compliance, one or more user interface elements to access corresponding suggested content of one or more derived sets of suggested phrases, respectively.
Tao discloses displaying on the user interface the branded design context that contains the selected brand directives that had a compliance score above a threshold in at least paragraph 208 and that the machine learning algorithm generates an output comprising set of individual quality scores based on different visual features of an initial branded design content item and an overall quality score from a combination of these quality scores (e.g., a sum or weighted sum of the individual quality scores) in at least paragraph 210.
Tao does not disclose: 
generating, for display on the user interface, a compliance visualization showing:
individual compliance indicators for individual selections of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s)/ brand directives that are identified in the received content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s)/brand directives that are identified in the content according to the threshold;
an aggregate compliance score based on a count of the individual selections/brand directives of the plurality of selections and at least one of: a count of the unmet objective(s), or a count of the individual selection(s)/brand directives that are identified in the content according to the threshold; and 
in the case of non-compliance, one or more user interface elements to access corresponding suggested content of one or more derived sets of suggested phrases, respectively.
However, the analogous art of Calvo disclose that it is well known to: 
Generate, for display on the user interface, a compliance visualization in at least Column 10, lines 1-3. 
The compliance visualization showing individual compliance indicators for individual selections of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s)/ brand directives that are identified in the received content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s)/brand directives that are identified in the content according to the threshold in at least Col 10, lines 3-32.
The compliance visualization showing an aggregate compliance score based on a count of the individual selections/brand directives of the plurality of selections and at least one of: a count of the unmet objective(s), or a count of the individual selection(s)/brand directives that are identified in the content according to the threshold in at least Col 10, lines 35-35, and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to modify the invention of Tao to include the compliance visualization showing individual compliance indicators for individual selections of the plurality of selections/brand directives, wherein the individual compliance indicators include a particular visual indicator for the unmet objective(s) or individual selection(s)/ brand directives that are identified in the received content according to the threshold, and the individual compliance indicators do not include said visual indicator for the other of the unmet objective(s) or the individual selection(s)/brand directives that are identified in the content according to the threshold; and an aggregate compliance score based on a count of the individual selections/brand directives of the plurality of selections and at least one of: a count of the unmet objective(s), or a count of the individual selection(s)/brand directives that are identified in the content according to the threshold as taught by Calvo.
The rationale for doing so is that it merely requires the use of known technique to improve similar methods and/or devices in the same way.  Tao discloses the “base” method of displaying branded design content that has a compliance score above a threshold.  Calvo teaches a “comparable” method of providing a user with content after completing a compliance analysis that offers the improvement of providing the user with detailed information associated with the compliance analysis by including a compliance report that identifies the results of the compliance analysis and emphasizes the areas that were in compliance and those area that were not in compliance. One of ordinary skill in the art would have recognized the adaptation of the compliance report of Calvo to the “base” system of Tao would have resulted in the predicted improvement of providing the user with specific information regarding the branded design content and its compliance with the rules and objectives.
Tao and Calvo do not disclose that in the case of non-compliance, generating one or more user interface elements to access corresponding suggested content of the one or more derived sets of suggested phrases, respectively.
However, the analogous art of Mckee discloses that it is well known to generate, in the case of non-compliance, one or more user interface elements to access corresponding suggested content of one or more derived sets of suggested phrases, respectively in at least Page 16, line 31 through Page 17, line 9, lines 35-43 and Col 10, lines 51-61.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the invention of Tao and Calvo to include generating, in the case of non-compliance, one or more user interface elements to access corresponding suggested content of one or more derived sets of suggested phrases as disclosed by Mckee.
The rationale for doing so is that it would be obvious to try because there are a limited number of identifiable and predictable solutions, with a reasonable expectation of success. One of ordinary skill in the art would have realized that the computer can either automatically take remedial action, the benefit of which is arriving an compliant content more quickly at the cost of which is the compliant content may not satisfy the users desire; or provide suggestions to the user so that the user has a say in the desired remedial action thus ensuring user satisfaction at the cost of the compliant content taking longer to produce based on the time it takes for the user to make decisions.  Since each approach has a benefit and cost associated therewith, there would be a reasonable expectation of success in eliciting user input by providing suggestions to the user so that the user has a say in the desired remedial action.  

Claims 3 and 22: Tao, Calvo and Mckee disclose the computer program of claim 1, wherein the instructions when executed by the processor are further configured to: display a recommendation to publish the content when the count of the individual selection(s) that are identified in the content is not less than a threshold value (Tao: Paragraph 139: suggest one or more related graphic designs; Paragraph 141: finalize the designs and generate output branded design content; Paragraph 143: receive user confirmation of finalized designs; Mckee: Page 4, lines 12-13: if the compliance check is successful the user is either prompted to approve publication of schedule publication); 

Claim 7: Tao, Calvo, and Mckee disclose the computer program of claim 1, wherein the brand criteria include one of more of: campaign media channels for publishing the content; and a content format (Tao: Paragraph 105: The design engine arranges these elements in a layout for one or more communication channels (e.g., layouts compliant with or suitable for email, different social media channels, banner ads on a website, etc.); Paragraph 177: the design engine can receive a user input specifying a particular type of communication channel (e.g., social media feed, web content, brochure, etc.) to be used for generating a particular set of branded design content; Paragraph 182: The design engine can evaluate the suitability of a design for a social media platform in any suitable manner. For example, a particular social media platform may include rules that specify where images are to be placed, where text is to be placed, etc. The design engine can obtain these rules via user inputs, via communication with an application programming interface of the social media platform, or some combination thereof).

Claim 8: Tao, Calvo, and Mckee disclose the computer program of claim 1, wherein the brand criteria include one or more of: a logo used in the content; a placement location of the logo in the content; a percentage of the content that includes the logo; and colors of the logo used in the content (Tao: Paragraph 103 and 187).

Claim 9: Tao, Calvo and Mckee disclose the computer program of claim 1, wherein the brand criteria include one or more of: types of photographs or illustrations to use in the content; objects to use in the content: genders of people to show in the content; scenes to show in the content: and objects to show as focal points in the content (Tao: Paragraph 102 and 104).

Claim 11: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive brand directives identifying an objective, theme, and tone for the campaign (Tao: Paragraph 164-165: identifying personality traits for the branded advertisement such as tone (funny vs serious, edgy vs conservative, aggressive vs passive) and themes (modern vs traditional, intellectual vs physical, individual vs team-oriented, older vs younger) the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; Paragraph 190: objective/goal - the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for informational purposes); the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for branding purposes (e.g., developing brand awareness or affinity) ; 
use the natural language learning algorithms to identify the objective, theme, and tone of the content (Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the objective, theme, and tone identified in the brand directives (Calvo: Col. 10, lines 1-35).

Claim 12: Tao, Calvo, and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive at least one of the brand directives identifying an audience for the campaign (Tao: Paragraph 164-165: identifying personality traits for the branded advertisement such as audience (individual vs team-oriented, older vs younger, outgoing vs introverted); 177-183: the user can provide an indication of other targeting parameters include communication channel selection (audience) and user specified purpose (goal)); 
use the natural language learning algorithms to identify a type of audience the content is directed to (Tao: Paragraph 207-210); and 
indicate on the user interface if the content is directed to the audience identified in the brand directives (Calvo: Col. 10, lines 1-35).

Claim 13: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive one or more of the brand directives identifying formatting guidelines for the advertising campaign (Tao: Paragraph 39: the digital design application generates a content layout that includes the input text, the input graphic, and additional content in a manner that does not violate any constraint identified in the retrieved brand profile. The digital design application can arrange the input text, the input graphic, and additional content within the layout in a manner consistent with a personality attribute in the brand profile (e.g., stylistic guidance on the variety of content, the spacing between content items, etc.). The digital design application can present the output branded design content via the content-creation interface for further editing or export by a user device. In some aspects, if the user device receives edits to the output branded design content, the digital design application can assess these edits for compliance with the brand profile); 
identify types of formatting used in the content (Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the formatting guidelines identified in the brand directives (Calvo: Col. 10, lines 1-35).

Claims 17 and 22: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to display different lists of suggested phrases on the user interface associated with different ones of the brand directives (Calvo: Page 16, line 31 through Page 17, line 9, lines 35-43 and Col 10, lines 51-61).

Claims 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Calvo et al. (US Patent: 10,949,406) in view of Mckee et al. (WO 2017062884) in further view of Peysakhovich et al. (PGPUB: 2019/0043075).

Claim 14: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive at least some of the brand directives identifying types of images, objects, activities, and scenes for the campaign; 
Tao, Calvo and Mckee disclose receiving at least some brand directives identifying types of images (logos, additional images, other graphics) and objects (input text, input graphics) and identifying the images and objects in the content in at least Tao, paragraphs 100-105 and 207-210.
Tao, Calvo and Mckee do not specifically state that the brand directives include identification of types of activities, and scenes for the campaign, and identifying the activities and scenes in the content.
However, the analogous art of Peysakhovich discloses that it is well known to receive brand directives, and identifying the activities and scenes in the content in at least paragraph 40-42, 46, and 52.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the receiving of brand directives and identification of brand directives in the content as disclosed by Tao, Calvo and Mckee to include receiving brand directives identifying the types of activities and scenes for the campaign, and identifying the activities and scenes in the content as disclosed by Peysakhovich.
The motivation for doing so it to enable the generation of optimized content that still satisfies the compliance rules of the brands and communication channels (Peysakhovich: Paragraph 2). 
identify images, objects, activities, and scenes in the content(Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the images, objects, activities, and scenes identified in the brand directives (Calvo: Col. 10, lines 1-35).

Claim 16: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
identify one of the brand directives as a type of audience (Tao: Paragraphs 164-165 and 182-183); 
generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface.
Tao, Calvo and Mckee do not disclose generating a resonance score indicating how the content resonates with the audience identified in the brand directives; and displaying the resonance score on the user interface.
However, the analogous art of Peysakhovich discloses that it is well known to generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface in at least figures 3a and 3c, as well as paragraphs 43, 47, 56, and 60.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tao, Calvo and Mckee to include the ability to generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface as disclosed by Peysakhovich.
The motivation for doing so it to enable the generation of optimized content for the identified audience/channel (Peysakhovich: Paragraph 2).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Calvo et al. (US Patent: 10,949,406) in view of Mckee et al. (WO 2017062884) in further view of Huang et al. (US Patent Number: 11,049,133)

Claim 18: Tao, Calvo and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive one of the brand directives identifying a media channel for displaying the content (Tao: Paragraph 177 and 182); 
automatically identify a time for publishing the content based on the brand directives; and automatically display the content on the media channel at the identified time.
Tao, Calvo and Mckee disclose automatically display the content on the media channel in Tao paragraph 147 or scheduling publication in Page 4, lines 12-14.
Tao, Calvo and Mckee do not disclose automatically identifying a time for publishing the content based on the brand directives and automatically displaying the content on the media channel at the identified time.
Huang discloses that it is well known to obtain brand directive regarding the delivery parameters of content created by a content creator, wherein the delivery parameters include flight time (a time for publishing the content), and automatically display the content on the media channel at the identified time in at least column 1, line 64 through column 2, line 7 and column 2, line 56 through column 3, line 28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included delivery parameters such as flight time, and conduct the delivery of the created content based on such parameters as disclosed by Huang in the obtaining of brand directives and delivery of content as taught by Tao, Calvo and Mckee. The rational for doing so is to ensure that the created branded content is delivered in the appropriate manner, location and time frame desired by the content creator.

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.
The applicant asserts that the claims as amended overcome the 35 USC 101 rejection.  The examiner disagrees.  The newly cited features directed to the content shown in figure 11 is merely generated content (i.e. generating tailored content) that is “for display”.  As such, the applicant has not incorporated a specific graphical user interface with specific functionality that displays content in a specific manner as suggested by the examiner.  Instead the applicant has merely described the generating of tailored content that will be displayed by a graphical user interface that is not within the scope of the claimed invention.  As such, the tailored content is considered part of the abstract idea and not an additional element that can transform the abstract idea into a practical application under Step 2A, Prong 1.
 The applicant argues that Tao does not disclose receiving a candidate social media message.  The examiner disagrees.  It is clear from at least paragraph 72 and 94 to that the user can upload content including graphics and text for generating the creative and from at least paragraph 177 that the user can input that the communication channel is for a social media feed.  As such, the received message is a candidate social media message.  Then Tao clearly generates compliance scores for these messages in at least paragraph 207 through 210.  Thus, the limitations of the claims as currently written have been met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (PGPUB: 2011/0145064): Discloses a brand management system that allows for organizing, creating, maintaining and displaying content associated with many brand categories using brand rules, logos, themes, colors etc.
Vivlamore (PGPUB: 2016/0189165): Discloses a system the reviews advertisement for compliance with one or more advertising policies and uses machine learning models.
Gottfried (PGPUB: 2003/0236834): Discloses the generation of new brand compliant content from previous brand compliant content based on the type and degree of modification that the brand owner allows.
Lexalytics (“Sentiment Analysis Explained”, February 16, 2019, https://web.archive.org/web/20190216125755/https://www.lexalytics.com/technology/sentiment-analysis, pages 1-13): Discloses using a machine learning algorithm to determine the sentiment/personality/tone of content and to assign weighted scores to the entities, topics, themes, and categories within the content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621